Citation Nr: 0408075	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1950 to May 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Togus, Maine Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The evidence does not show that the veteran is currently 
diagnosed with asbestosis.  


CONCLUSION OF LAW

Asbestosis is not currently shown so was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1113, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 and 3.326 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the veteran was 
provided preadjudication notice.  Furthermore, there is 
additional and complete notice as discussed below.  As such, 
the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issue of entitlement to 
service connection for asbestosis, a substantially complete 
application was received in May 2002.  Thereafter, in a 
rating decision dated in September 2002 that issue was 
denied.  Before that rating action was promulgated the AOJ, 
in May 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  The 
provisions of the VCAA were subsequently provided to the 
claimant in the January 2003 statement of the case (SOC).  

Because the VCAA notice in this case was provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Although the veteran was given 30 days to 
respond with the information, on December 16th, 2003, the 
President signed H.R. 2297, Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which 
stated that "nothing shall be construed to establish a duty 
on the part of the Secretary to identify or readjudicate any 
claim that is not submitted during the one-year period under 
38 U.S.C.A. 5103A or has been the subject of a timely appeal 
to the Board of Veterans' Appeals or the United States Court 
of Appeals for Veterans Claims."  This change was effective 
as of November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  Furthermore, the veteran was sent the SOC in 
January and has not submitted additional evidence to 
substantiate his claim.  As this evidence provides a 
sufficient basis upon which to evaluate the claim, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  

I. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Factual Background

A review of the veteran's service medical records reflects 
that his respiratory system was normal on entrance 
examination in August 1950.  An October 1951 
photofluorographic examination of the chest revealed no 
evidence of significant abnormality.  A July 1953 discharge 
summary reported the veteran's respiratory history as a sore 
throat and rhinorrhea, however his chest was evaluated as 
normal.  On discharge examination conducted in May 1954, the 
veteran's lungs and chest were evaluated as normal.  
Available service medical records fail to reveal a history or 
any findings of treatment of pertinent lung pathology during 
service.  

A private medical report of September 2000 reported that the 
veteran was exposed to asbestos while working for Great 
Northern paper from 1955 through 1994 as a machine tender and 
paper room worker.  He reported that he had medium exposure 
to asbestos.  He further reported that he worked for the 
United States Navy and had exposure to asbestos materials and 
had direct contact with asbestos pipe installation, valve 
packing, overhead droppings and gaskets.  He reported that 
his job included removing, replacing, installing, sweeping 
and cleaning up asbestos materials and that he had a large 
amount of bystander exposure to the work of pipe fitters and 
boilermakers working with asbestos materials.  He reported 
that he had exposure to large amounts of asbestos dust in the 
air and did all of his work without wearing a mask.  The 
examination revealed that the veteran's chest was symmetrical 
with good excursion, median sternotomy scar noted and his 
lungs were clear to auscultation and percussion.  Pulmonary 
artery and lateral chest x-rays dated November 1999 revealed 
a film of quality 1, no irregular opacities, pleural plaques 
were seen in profile with A and extent 1 bilaterally and the 
impression was asbestos related pleural disease.  The 
assessment was that the veteran had a history of occupational 
exposure to friable asbestos materials and an adequate 
latency period, and now demonstrated pleural abnormalities on 
chest x-ray as a result of his asbestos exposure.  The 
prognosis was that the veteran had an increased risk for the 
development of bronchogenic carcinoma, mesothelioma, and 
other cancers, as well as further deterioration in his 
pulmonary function, even in the absence of additional 
asbestos exposure.  

Private treatment reports from July 1999 to June 2002 
reported that the veteran's chest x-ray showed pulmonary 
hyperinflation, evidence of prior coronary artery bypass 
graft and mild cardiomegaly and was otherwise unremarkable.  
The veteran was diagnosed with atrial fibrillation, 
cardiomyopathy and severe left ventricular dysfunction and 
coronary artery disease.  

On an asbestos questionnaire dated July 2002, the veteran 
reported that he was first diagnosed and treated with 
asbestos in August 2000.  He reported that he was exposed to 
asbestos for four years in 1950 and 1951 on the U.S.S. 
Sharsfield, in 1952 and 1953 on the U.S.S. Tripoli and in 
1954 on the U.S.S. Worcester.  He also reported that after 
service he worked as a paper maker at the Great Northern 
Paper Company but that he did not have direct contact to 
asbestos after service.  

On VA examination of July 2002, the veteran denied being a 
firefighter but reported that he worked below the decks on 
older ships and was exposed to large concentrations of 
asbestos, covering on pipes and pumps in the Navy.  The 
veteran reported that he had medium exposure to asbestos at 
the Great Norther Paper Company but that he felt that he had 
more intense exposure to asbestos while on-board ship for 
four years than the entire 35 years that he worked for the 
Great Northern Paper Company.  He reported that he smoked at 
least one pack of cigarettes a day for 27 or more years and 
that he drank approximately three six-packs of beer a week.  
On examination the veteran denied any fevers, night sweats 
and his weigh remained constant at around 256 pounds.  He had 
no daytime hypersomnolence, he denied hemoptysis and he was 
not being treated with anticoagulants for asbestosis, but was 
for atrial fibrillation.  The veteran did not use continuous 
positive airway pressure, home oxygen, he did not have a 
tracheostomy and there was no evidence of malignancy.  The 
veteran's lungs were clear to percussion and auscultation and 
his heart rate had a regular rate and rhythm, without murmur, 
rub or gallop.  There was no evidence of pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
congestive heart failure, pulmonary embolism, respiratory 
failure, chronic pulmonary thromboembolism and no ankylosing 
spondylitis.  The examiner reported that he would offer 
pulmonary studies, a chest x-ray, a computerized axial 
tomography (CAT) scan of the thorax and an electrocardiogram 
and comment on the test done.  He also reported that an 
electrocardiogram showed atrial fibrillation.  

On a follow-up request in September 2002 for the information 
on the tests performed by the examiner, it was reported that 
the pulmonary function test was normal.  The chest 
radiographs revealed that the lungs were hyperinflated, the 
domes of the diaphragm were depressed and there was evidence 
of previous sternotomy and coronary artery bypass procedure, 
however there was no obvious infiltrate, atelectasis, 
effusion or pneumothorax.  The impression was cardiomegaly, 
chronic obstructive pulmonary disease and previous coronary 
artery bypass procedure, which were not related to 
asbestosis.  The CAT scan of the thorax revealed minor 
abnormalities.  There was no evidence of significant acute 
intrathoracic disease and no evidence suggestive of 
asbestosis.  



III. Analysis

As to claims involving service connection for asbestos-
related disease, the Board notes that there has been no 
specific statutory guidance with regard to these claims, nor 
has the VA formally promulgated any regulations.  However, 
the VA has provided some guidelines for considering 
compensation claims based on exposure to asbestos, and such 
are set forth in VA Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21.  The manual notes that asbestos fiber 
masses have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include shipyard and insulation work, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, etc.  Many people with asbestos-related 
diseases have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  In addition, 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The Manual provision 
indicates that the clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal disease.  See also McGinty v. Brown, 4 Vet. App. 
428 (1993).  See also, VAOPGCPREC 4-2000 for a discussion of 
these manual guidelines.  (Opinion of the Department of 
Veterans Affairs General Counsel).  

The first question that must be addressed is whether the 
veteran was exposed to asbestos in service.  In recent 
written statements and medical records, the veteran has 
reported a history of exposure to asbestos while he was 
aboard ship in the Navy.  Specifically, he claimed that he 
had exposure to asbestos materials and had direct contact 
with asbestos pipe installation, valve packing, overhead 
droppings and gaskets.  He reported that his job included 
removing, replacing, installing, sweeping and cleaning up 
asbestos materials and that he had a large amount of 
bystander exposure to the work of pipe fitters and 
boilermakers working with asbestos materials.  He reported 
that he had exposure to large amounts of asbestos dust in the 
air and did all of his work without wearing a mask.  The 
Board acknowledges that there are some findings in the record 
suggesting that the veteran may have been exposed to 
asbestos.  

The fact remains, however, that the veteran does not have 
asbestosis.  The Board notes that the veteran's service 
medical records are negative for complaints or treatment of 
an asbestos-related disability.  The post-service medical 
evidence generally shows treatment for cardiomegaly, chronic 
obstructive pulmonary disease and previous coronary artery 
bypass procedure, which were not related to asbestosis.  In 
this regard, it is noted that a September 2000 private 
medical record noted the existence of pleural plaques, 
however, the prognosis was that the veteran had an increased 
risk for the development of bronchogenic carcinoma, 
mesothelioma, and other cancers, as well as further 
deterioration in his pulmonary function, even in the absence 
of additional asbestos exposure.  He does not yet, however, 
have any of this pathology.  It is a basic element of service 
connection, that for there to be favorable action, the 
claimed disorder must currently be shown.  Here, there is no 
current disability shown.

Furthermore, treatment reports from July 1999 to June 2002 
showed that the veteran had atrial fibrillation, 
cardiomyopathy and severe left ventricular dysfunction and 
coronary artery disease.  However, a July 2002 examination 
follow up reported that cardiomegaly, chronic obstructive 
pulmonary disease and previous coronary artery bypass 
procedure, were not related to asbestosis.  Additionally, the 
veteran reported that he had medium exposure to asbestos at 
the Great Northern Paper Company.  Thus, this evidence 
suggests that the veteran's claimed disability also could be 
attributable to a cause unrelated to service.  Significantly, 
the overwhelming weight of the evidence suggests that 
asbestosis is not present.  Indeed, the results of the 2002 
VA examination reflect that the veteran suffered from atrial 
fibrillation and there was no evidence of asbestosis nor 
anything to support it from chest x-rays, a CAT scan of the 
thorax or pulmonary function tests.  

The Board has also considered the veteran's contention that 
his respiratory disorder is attributable to in-service 
asbestos exposure.  Although such testimony is probative of 
symptomatology, it does not constitute competent or credible 
evidence of a diagnosis or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  He lacks the medical 
expertise to offer an opinion as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a current diagnosis or medical causation, service 
connection is not warranted for asbestosis attributable to 
in-service exposure.  

Based upon the foregoing, the Board finds that the evidence 
preponderates against the veteran's claim of entitlement to 
service connection for asbestosis and the benefit of the 
doubt rule is inapplicable.  


ORDER

Entitlement to service connection for asbestosis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



